Name: Commission Regulation (EEC) No 1814/84 of 28 June 1984 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 170/44 Official Journal of the European Communities 29 . 6 . 84 COMMISSION REGULATION (EEC) No 1814/84 of 28 June 1984 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds certificates may not be amended after they have been issued.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (5) thereof, Whereas Council Regulation (EEC) No 1569/72 of 20 July 1 972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1474/84 (4), provides that as from 1 July 1984 final subsidies shall be published in national currencies and shall therefore include the differential amounts ; whereas the detailed rules for the applica ­ tion of the subsidy system laid down in Commission Regulation (EEC) No 2681 /83 as last amended by Regulation (EEC) No 834/84 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 3 . In Article 33 : (a) paragraph 2 is replaced by the following : '2 . The Commission shall publish in the 'L' series of the Official Journal of the European Communities as soon as they are fixed :  the amount of the subsidy in ECU,  the amount of the final subsidy resulting from the conversion into each of the national currencies of the above amount plus or minus the differential amount, to be granted per 100 kilograms of seeds. The amount of the final subsidy expressed in the currency of a Member State shall apply to seeds harvested and processed in that Member State.' (b) the following paragraphs 3 to 6 are added : '3 . At the same time as the amounts of the final subsidy, the Commission shall publish in the 'L' series of the Official Journal of the European Communities the spot and forward exchange rates for the ECU in national curren ­ cies, calculated in accordance with Article 4 of Regulation (EEC) No 1813/84 ('). Forward rates shall be determined for the months following the current month for which the subsidy may be fixed in advance. 4. Where seeds are harvested in one Member State and processed in another, the subsidy to be granted shall be equal to the final subsidy expressed in the currency of the producing Member State as referred to in paragraph 2, converted into the currency of the processing Member State on the basis of the bilateral rate derived from the exchange rates referred to in paragraph 3 . The exchange rates to be used shall be :  where the subsidy has not been fixed in advance, those valid on the day on which the application for the ID part of the Community subsidy certificate, referring to the spot rate, was lodged, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . Article 1 4 is replaced by the following : The amount of the subsidy to be entered on the certificate shall be that of the final subsidy to be granted for the seeds produced in the Member State of the processor, expressed in the currency of that Member State.' 2. Article 16 ( 1 ) is replaced by the following : 'Save in the , cases referred to in Article 33 (5), the information shown on certificates and extracts from (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 150, 6. 6 . 1984, p. 5 . (3) OJ No L 167, 25 . 7. 1972, p. 9 . (4) OJ No L 143, 30 . 5 . 1984, p. 4. (*) OJ No L 266, 28 . 9 . 1983, p. 1 . (6) OJ No L 88, 31 . 3 . 1984, p. 50 . 29 . 6 . 84 Official Journal of the European Communities No L 170/45 Commission may decide to suspend the appli ­ cation of the provisions of the second indent of paragraph 4 for as long as is strictly necessary and in any case for not longer than one week. This period may be extended in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Depending on the situation, this suspension may be applied to all the Member States or only to those more parti ­ cularly concerned. In this case the exchange rates to be used are those valid on the day on which the application for the ID part of the Community subsidy certi ­ ficate was lodged.  where the subsidy has been fixed in advance, those valid on the day on which the application for the AP part of the Community subsidy certificate., referring to the month in which the seeds were placed under control, was lodged. 5 . Where the provisions of paragraph 4 are applied, the competent body of the Member State in which the seeds are processed shall replace the amounts of subsidy entered in box 10 of the application forms for part AP of the Community subsidy certificate by the amounts resulting from the conversion of the said amount into its own currency in accordance with the terms of paragraph 4. In such a case it shall make the following entry in box 1 2 of the application form for part AP of the certificate referred to above : "Application of Article 33 (4) of Regulation (EEC) No 2681 /83", and shall specify on a separate sheet the amounts applicable for each ID certificate. 6 . However, where an abnormal situation obtains on the Community exchange market, and more particularly where such situation threatens to disrupt the market in oil seeds, the (') OJ No L 170, 29 . 6 . 1984, p. 41 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER Member of the Commission